 
 
I 
108th CONGRESS 2d Session 
H. R. 5108 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Manzullo introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To reauthorize certain programs of the Small Business Administration, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Small Business Reauthorization and Manufacturing Assistance Act of 2004. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Small manufacturers assistance 
Sec. 101. Combination financing 
Sec. 102. Loan guarantee fees 
Sec. 103. Express loans 
Sec. 104. Deferred participation loan standards 
Sec. 105. Increase in guarantee amount and institution of associated fee 
Sec. 106. Debenture size 
Sec. 107. Job requirements 
Sec. 108. Report regarding national database of small manufacturers 
Sec. 109. International trade 
Title II—Authorizations 
Subtitle A—Program authorization levels and additional reauthorizations 
Sec. 201. Program authorization levels 
Sec. 202. Additional reauthorizations 
Subtitle B—Paul D. Coverdell drug-free workplace program authorizations and sundry amendments 
Sec. 211. Paul D. Coverdell drug-free workplace program authorization provisions 
Sec. 212. Grant provisions 
Sec. 213. Drug-free communities coalitions as eligible intermediaries 
Sec. 214. Promotion of effective practices of eligible intermediaries 
Sec. 215. Report to Congress 
Title III—Administration accountability and management 
Sec. 301. Document retention and investigations 
Sec. 302. Management of the Small Business Administration 
Title IV—Entrepreneurial development programs 
Subtitle A—Office of entrepreneurial development 
Sec. 401. Service Corps of Retired Executives 
Sec. 402. Small business development center program 
Subtitle B—Office of veterans business development 
Sec. 431. Advisory Committee on veterans business affairs 
Sec. 432. Outreach grants for veterans 
Sec. 433. Authorization of appropriations 
Sec. 434. National Veterans Business Development Corporation 
Title V—Small business procurement opportunities 
Sec. 501. Women-owned small business concerns; authorities of Administrator 
Sec. 502. Procurement center representatives 
Title VI—Miscellaneous Amendments to small business investment act of 1958 
Sec. 601. Amendment to definition of equity capital with respect to issuers of participating securities 
Sec. 602. Amendment to small business investment company aggregate limitations provision 
Sec. 603. Investment of excess funds 
Sec. 604. Clarification of maximum surety bond guarantee   
ISmall manufacturers assistance 
101.Combination financing 
(a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following new paragraph: 
 
(31)Combination financing 
(A)DefinitionsAs used in this paragraph— 
(i)the term combination financing means financing comprised of a loan guaranteed under this subsection and a commercial loan; and 
(ii)the term commercial loan means a loan that is part of a combination financing and no portion of which is guaranteed by the Federal Government. 
(B)ApplicabilityThis paragraph applies to a loan guarantee obtained by a small business concern under this subsection, if the small business concern also obtains a commercial loan. 
(C)Commercial loan amountIn the case of any combination financing, the amount of the commercial loan which is part of such financing shall not exceed the gross amount of the loan guaranteed under this subsection which is part of such financing. 
(D)Commercial loan provisionsThe commercial loan obtained by the small business concern— 
(i)may be made by the participating lender that is providing financing under this subsection or by a different lender; 
(ii)may be secured by a senior lien; and 
(iii)may be made by a lender in the Preferred Lenders Program, if applicable. 
(E)Commercial loan feeA one-time fee in an amount equal to 0.7 percent of the amount of the commercial loan shall be paid to the Administrator if the commercial loan has a senior credit position to that of the loan guaranteed under this paragraph. Any fee under the preceding sentence shall be paid by the participating lender and shall not be charged to the borrower. 
(F)Deferred participation loan securityA loan guaranteed under this paragraph may be secured by a subordinated lien. 
(G)Completion of application processingThe Administrator shall complete processing of an application for combination financing under this paragraph pursuant to the program authorized by this subsection as it was operating on October 1, 2003. 
(H)Business loan eligibilityAny standards prescribed by the Administrator relating to the eligibility of small business concerns to obtain combination financing under this subsection which are in effect on September 1, 2004, shall apply with respect to combination financings made under this paragraph. Any modifications to such standards by the Administrator after such date shall not unreasonably restrict the availability of combination financing under this paragraph relative to the availability of such financing before such modifications.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2004. 
102.Loan guarantee fees 
(a)In generalSection 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)) is amended to read as follows: 
 
(A)PercentageWith respect to each loan guaranteed under this subsection, the Administrator shall, in accordance with such terms and procedures as the Administrator shall establish by regulation, assess and collect an annual fee in an amount equal to 0.36 percent of the outstanding balance of the deferred participation share of the loan.. 
(b)Guarantee feesParagraph (18) of subsection (a) of section 7 of the Small Business Act (15 U.S.C. 636(a)(18) is amended to read as follows: 
 
(18)Guarantee feesWith respect to each loan guaranteed under this subsection (other than a loan that is repayable in 1 year or less), the Administration shall collect a guarantee fee, which shall be payable by the participating lender, and may be charged to the borrower, as follows: 
(A)A guarantee fee equal to 1 percent of the deferred participation share of a total loan amount that is not more than $150,000.  
(B)A guarantee fee equal to 2.5 percent of the deferred participation share of a total loan amount that is more than $150,000, but not more than $700,000. 
(C)A guarantee fee equal to 3.5 percent of the deferred participation share of a total loan amount that is more than $700,000. 
(D)In addition to the fee under subparagraph (C), a guarantee fee equal to 0.25 percent of the amount, if any, by which the deferred participation share of the loan exceeds $1,000,000..  
103.Express loans 
(a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended by section 101, is further amended by adding at the end the following new paragraph: 
 
(32)Express loans 
(A)DefinitionsAs used in this paragraph: 
(i)The term express lender means any lender authorized by the Administrator to participate in the Express Loan Program. 
(ii)The term express loan means any loan made pursuant to this paragraph in which a lender utilizes to the maximum extent practicable its own loan analyses, procedures, and documentation. 
(iii)The term Express Loan Program means the program for express loans established by the Administrator under paragraph (25)(B), as in existence on April 5, 2004, with a guaranty rate of not more than 50 percent. 
(B)Restriction to express lenderThe authority to make an express loan shall be limited to those lenders deemed qualified to make such loans by the Administrator. Designation as an express lender for purposes of making an express loan shall not prohibit such lender from taking any other action authorized by the Administrator for that lender pursuant to this subsection. 
(C)Grandfathering of existing lendersAny express lender shall retain such designation unless the Administrator determines that the express lender has violated the law or regulations promulgated by the Administrator or modifies the requirements to be an express lender and the lender no longer satisfies those requirements. 
(D)Maximum loan amountThe maximum loan amount under the Express Loan Program is $2,000,000. 
(E)Option to participateExcept as otherwise provided in this paragraph, the Administrator shall take no regulatory, policy, or administrative action, without regard to whether such action requires notification pursuant to paragraph (24), that has the effect of— 
(i)requiring a lender to make an express loan pursuant to subparagraph (D); 
(ii)limiting or modifying any term or condition of deferred participation loans made under this subsection (other than express loans) unless the Administrator imposes the same limit or modification on express loans; 
(iii)transferring or re-allocating staff, staff responsibilities, resources, or funding, if the result of such transfer or re-allocation would be to increase the average loan processing, approval, or disbursement time above the averages for those functions as of October 1, 2003, for loan guarantees approved under this subsection by employees of the Administration or through the Preferred Lenders Program; or 
(iv)otherwise providing any incentive or disincentive which encourages lenders or borrowers to make or obtain loans under the Express Loan Program instead of under the general loan authority of this subsection. 
(F)Collection and reporting of dataFor all loans in excess of $250,000 made pursuant to the authority set forth in subparagraph (D), the Administrator shall, to the extent practicable, collect data on the purpose for each such loan. The Administrator shall report monthly to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives on the number of such loans and their purposes.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2004. 
104.Deferred participation loan standards 
(a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended by section 101 and section 103, is further amended by adding at the end the following new paragraph: 
 
(33)Deferred participation loan standardsDeferred participation loans made on or after October 1, 2004, under this subsection shall have the same terms and conditions (including maximum gross loan amounts and collateral requirements) as were applicable to loans made under this subsection on October 1, 2003, except as otherwise provided in paragraph (18)(D), paragraph (31), or paragraph (32) and subject to the $1,500,000 limitation on the total amount outstanding and committed in paragraph (3)(A), as in effect on October 1, 2004. This paragraph shall not preclude the Administrator from taking such action as necessary to maintain the loan program carried out under this subsection, subject to appropriations.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2004. 
105.Increase in guarantee amount and institution of associated fee 
(a)Increase in amount permitted to be outstanding and committedSection 7(a)(3)(A) of the Small Business Act (15 U.S.C. 636(a)(3)(A)) is amended by striking $1,000,000 and inserting $1,500,000. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2004.  
106.Debenture sizeSection 502(2) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)) is amended to read as follows: 
 
(2)Maximum amount 
(A)In generalLoans made by the Administration under this section shall be limited to— 
(i)$1,500,000 for each small business concern if the loan proceeds will not be directed toward a goal or project described in subparagraph (B) or (C); 
(ii)$2,000,000 for each small business concern if the loan proceeds will be directed toward 1 or more of the public policy goals described under section 501(d)(3); and 
(iii)$4,000,000 for each project of a small manufacturer. 
(B)DefinitionAs used in this paragraph, the term ‘small manufacturer’ means a small business concern— 
(i)the primary business of which is classified in sector 31, 32, or 33 of the North American Industrial Classification System; and 
(ii)all of the production facilities of which are located in the United States.. 
107.Job requirementsSection 501 of the Small Business Investment Act of 1958 (15 U.S.C. 695) is amended by adding at the end the following new subsection: 
 
(e)(1)A project meets the objective set forth in subsection (d)(1) if the project creates or retains one job for every $50,000 guaranteed by the Administration, except that the amount is $100,000 in the case of a project of a small manufacturer. 
(2)Paragraph (1) does not apply to a project for which eligibility is based on the objectives set forth in paragraph (2) or (3) of subsection (d), if the development company's portfolio of outstanding debentures creates or retains one job for every $50,000 guaranteed by the Administration. 
(3)For projects in Alaska, Hawaii, State-designated enterprise zones, empowerment zones and enterprise communities, labor surplus areas, as determined by the Secretary of Labor, and for other areas designated by the Administrator, the development company's portfolio may average not more than $75,000 per job created or retained. 
(4)Loans for projects of small manufacturers shall be excluded from calculations under paragraph (2) or (3). 
(5)Under regulations prescribed by the Administrator, the Administrator may waive any requirement of this subsection (other than paragraph (4)). 
(6)As used in this subsection, the term ‘small manufacturer’ means a small business concern— 
(A)the primary business of which is classified in sector 31, 32, or 33 of the North American Industrial Classification System; and 
(B)all of the production facilities of which are located in the United States.. 
108.Report regarding national database of small manufacturers 
(a)Study and reportThe Administrator, in consultation with the association of small business development centers authorized by section 21(k) of the Small Business Act (15 U.S.C. 648(k)), shall— 
(1)study the feasibility of creating a national database of small manufacturers that institutions of higher education could access for purposes of meeting procurement needs; and 
(2)not later than one year after the date of the enactment of this Act, transmit a report to the Congress regarding the findings and conclusions of such study. 
(b)Cost estimateThe report referred to in subsection (a)(2) shall include an estimate of the cost of creating and maintaining the database described in subsection (a)(1). 
(c)DefinitionAs used in this section, the term small manufacturer means a small business concern — 
(1)the primary business of which is classified in sector 31, 32, or 33 of the North American Industrial Classification System; and 
(2)all of the production facilities of which are located in the United States. 
109.International trade 
(a)In generalSection 7(a)(16) of the Small Business Act (15 U.S.C. 636(a)(16)) is amended to read as follows: 
 
(16)International trade 
(A)In generalIf the Administrator determines that a loan guaranteed under this subsection will allow an eligible small business concern that is engaged in or adversely affected by international trade to improve its competitive position, the Administrator may make such loan to assist such concern in— 
(i)the financing of the acquisition, construction, renovation, modernization, improvement, or expansion of productive facilities or equipment to be used in the United States in the production of goods and services involved in international trade; or 
(ii)the refinancing of existing indebtedness that is not structured with reasonable terms and conditions. 
(B)SecurityEach loan made under this paragraph shall be secured by a first lien position or first mortgage on the property or equipment financed by the loan or on other assets of the small business concern. 
(C)Engaged in international tradeFor purposes of this paragraph, a small business concern is engaged in international trade if, as determined by the Administrator, the small business concern is in a position to expand existing export markets or develop new export markets. 
(D)Adversely affected by international tradeFor purposes of this paragraph, a small business concern is adversely affected by international trade if, as determined by the Administrator, the small business concern— 
(i)is confronting increased competition with foreign firms in the relevant market; and 
(ii)is injured by such competition. 
(E)Findings by certain Federal agenciesFor purposes of subparagraph (D)(ii) the Administrator shall accept any finding of injury by the International Trade Commission or any finding of injury by the Secretary of Commerce pursuant to chapter 3 of title II of the Trade Act of 1974.. 
(b)Limitation increaseSection 7(a)(3)(B) of the Small Business Act (15 U.S.C. 636(a)(3)(B)) is amended— 
(1)by striking 1,250,000 and inserting 1,750,000; and 
(2)by striking $750,000 and inserting $1,250,000. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2004.  
IIAuthorizations 
AProgram authorization levels and additional reauthorizations 
201.Program authorization levelsSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended— 
(1)in subparagraph (D) and subparagraph (E) of paragraph (1) of subsection (a), by striking certification and inserting accreditation; and 
(2)by striking subsections (c) through (i) and inserting the following new subsections: 
 
(c)Disaster mitigation pilot programThe following program levels are authorized for loans under section 7(b)(1)(C): 
(1)$15,000,000 for fiscal year 2005. 
(2)$15,000,000 for fiscal year 2006. 
(d)Fiscal year 2005 
(1)Program levelsThe following program levels are authorized for fiscal year 2005: 
(A)For the programs authorized by this Act, the Administration is authorized to make— 
(i)$75,000,000 in technical assistance grants, as provided in section 7(m); and 
(ii)$105,000,000 in direct loans, as provided in 7(m). 
(B)For the programs authorized by this Act, the Administration is authorized to make $23,050,000,000 in deferred participation loans and other financings. Of such sum, the Administration is authorized to make— 
(i)$16,500,000,000 in general business loans, as provided in section 7(a); 
(ii)$6,000,000,000 in certified development company financings, as provided in section 7(a)(13) and as provided in section 504 of the Small Business Investment Act of 1958; 
(iii)$500,000,000 in loans, as provided in section 7(a)(21); and 
(iv)$50,000,000 in loans, as provided in section 7(m). 
(C)For the programs authorized by title III of the Small Business Investment Act of 1958, the Administration is authorized to make— 
(i)$4,250,000,000 in purchases of participating securities; and 
(ii)$3,250,000,000 in guarantees of debentures. 
(D)For the programs authorized by part B of title IV of the Small Business Investment Act of 1958, the Administration is authorized to enter into guarantees not to exceed $6,000,000,000, of which not more than 50 percent may be in bonds approved pursuant to section 411(a)(3) of that Act. 
(E)The Administration is authorized to make grants or enter into cooperative agreements for a total amount of $7,000,000 for the Service Corps of Retired Executives program authorized by section 8(b)(1). 
(2)Additional authorizations 
(A)There are authorized to be appropriated to the Administration for fiscal year 2005 such sums as may be necessary to carry out the provisions of this Act not elsewhere provided for, including administrative expenses and necessary loan capital for disaster loans pursuant to section 7(b), and to carry out title IV of the Small Business Investment Act of 1958, including salaries and expenses of the Administration. 
(B)Notwithstanding any other provision of this paragraph, for fiscal year 2005— 
(i)no funds are authorized to be used as loan capital for the loan program authorized by section 7(a)(21) except by transfer from another Federal department or agency to the Administration, unless the program level authorized for general business loans under paragraph (1)(B)(i) is fully funded; and 
(ii)the Administration may not approve loans on its own behalf or on behalf of any other Federal department or agency, by contract or otherwise, under terms and conditions other than those specifically authorized under this Act or the Small Business Investment Act of 1958, except that it may approve loans under section 7(a)(21) of this Act in gross amounts of not more than $2,000,000. 
(e)Fiscal year 2006 
(1)Program levelsThe following program levels are authorized for fiscal year 2006: 
(A)For the programs authorized by this Act, the Administration is authorized to make— 
(i)$80,000,000 in technical assistance grants, as provided in section 7(m); and 
(ii)$110,000,000 in direct loans, as provided in 7(m). 
(B)For the programs authorized by this Act, the Administration is authorized to make $25,050,000,000 in deferred participation loans and other financings. Of such sum, the Administration is authorized to make— 
(i)$17,000,000,000 in general business loans, as provided in section 7(a); 
(ii)$7,500,000,000 in certified development company financings, as provided in section 7(a)(13) and as provided in section 504 of the Small Business Investment Act of 1958; 
(iii)$500,000,000 in loans, as provided in section 7(a)(21); and 
(iv)$50,000,000 in loans, as provided in section 7(m). 
(C)For the programs authorized by title III of the Small Business Investment Act of 1958, the Administration is authorized to make— 
(i)$4,500,000,000 in purchases of participating securities; and 
(ii)$3,500,000,000 in guarantees of debentures. 
(D)For the programs authorized by part B of title IV of the Small Business Investment Act of 1958, the Administration is authorized to enter into guarantees not to exceed $6,000,000,000, of which not more than 50 percent may be in bonds approved pursuant to section 411(a)(3) of that Act. 
(E)The Administration is authorized to make grants or enter into cooperative agreements for a total amount of $7,000,000 for the Service Corps of Retired Executives program authorized by section 8(b)(1). 
(2)Additional authorizations 
(A)There are authorized to be appropriated to the Administration for fiscal year 2006 such sums as may be necessary to carry out the provisions of this Act not elsewhere provided for, including administrative expenses and necessary loan capital for disaster loans pursuant to section 7(b), and to carry out title IV of the Small Business Investment Act of 1958, including salaries and expenses of the Administration. 
(B)Notwithstanding any other provision of this paragraph, for fiscal year 2006— 
(i)no funds are authorized to be used as loan capital for the loan program authorized by section 7(a)(21) except by transfer from another Federal department or agency to the Administration, unless the program level authorized for general business loans under paragraph (1)(B)(i) is fully funded; and 
(ii)the Administration may not approve loans on its own behalf or on behalf of any other Federal department or agency, by contract or otherwise, under terms and conditions other than those specifically authorized under this Act or the Small Business Investment Act of 1958, except that it may approve loans under section 7(a)(21) of this Act in gross amounts of not more than $2,000,000..  
202.Additional reauthorizations 
(a)Drug-free workplace program assistanceSection 21(c)(3)(T) of the Small Business Act (15 U.S.C. 648(c)(3)(T)) is amended by striking October 1, 2003 and inserting October 1, 2006. 
(b)Small business development centersSection 21(a)(4)(C) of the Small Business Act (15 U.S.C. 648(a)(4)(C)) is amended— 
(1)by amending clause (vii) to read as follows: 
 
(vii)Authorization of appropriationsThere are authorized to be appropriated to carry out this subparagraph— 
(I)$130,000,000 for fiscal year 2005; and 
(II)$135,000,000 for fiscal year 2006.; 
(2)by redesignating clause (viii) as clause (ix); and 
(3)by inserting after clause (vii) the following: 
 
(viii)LimitationFrom the funds appropriated pursuant to clause (vii), the Administration shall reserve not less than $1,000,000 in each fiscal year to develop portable assistance for startup and sustainability non-matching grant programs to be conducted by eligible small business development centers in communities that are economically challenged as a result of a business or government facility down sizing or closing, which has resulted in the loss of jobs or small business instability. A non-matching grant under this clause shall not exceed $100,000, and shall be used for small business development center personnel expenses and related small business programs and services..   
BPaul D. Coverdell drug-free workplace program authorizations and sundry amendments 
211.Paul D. Coverdell drug-free workplace program authorization provisions 
(a)In generalParagraph (1) of section 27(g) of the Small Business Act (15 U.S.C. 654(g)(1)) is amended by striking , $5,000,000 in the first sentence and all that follows through subsection in the second sentence and inserting the following: (other than subsection (b)(2)), $5,000,000 for each of fiscal years 2005 and 2006. Amounts made available under this paragraph. 
(b)Limitation on authorization for small business development centersParagraph (2) of section 27(g) of the Small Business Act (15 U.S.C. 654(g)) is amended by striking this subsection, not more than the greater of 10 percent or $1,000,000 and inserting paragraph (1) for each of fiscal years 2005 and 2006, not more than the greater of 10 percent or $500,000.  
(c)Additional authorization for technical assistance grantsSubsection (g) of section 27 of the Small Business Act (15 U.S.C. 654) is amended by adding at the end the following new paragraph: 
 
(3)Additional authorization for technical assistance grantsThere is authorized to be appropriated to carry out subsection (b)(2), $1,500,000 for each of fiscal years 2005 and 2006. Amounts made available under this paragraph shall remain available until expended..  
(d)Limitation on administrative costsSubsection (g) of section 27 of the Small Business Act (15 U.S.C. 654), as amended by subsection (c), is further amended by adding at the end the following new paragraph: 
 
(4)Limitation on administrative costsNot more than 5 percent of the total amount made available under this subsection for any fiscal year shall be used for administrative costs (determined without regard to the administrative costs of eligible intermediaries).. 
212.Grant provisions 
(a)Additional grants for technical assistanceSubsection (b) of section 27 of the Small Business Act (15 U.S.C. 654) is amended— 
(1)by striking There is established and inserting the following: 
 
(1)In generalThere is established; and 
(2)by adding at the end the following new paragraph: 
 
(2)Additional grants for technical assistanceIn addition to grants under paragraph (1), the Administrator may make grants to, or enter into cooperative agreements or contracts with, any grantee for the purpose of providing, in cooperation with one or more small business development centers, technical assistance to small business concerns seeking to establish a drug-free workplace program.. 
(b)Grants to be for 2 yearsSubsection (b) of section 27 of the Small Business Act (15 U.S.C. 654(b)), as amended by subsection (a), is further amended by adding at the end the following new paragraph: 
 
(3)Grants to be for 2 yearsEach grant made under this subsection shall be for a period of 2 years, subject to an annual performance review by the Administrator.. 
213.Drug-free communities coalitions as eligible intermediariesSubparagraph (D) of section 27(a)(2) of the Small Business Act (15 U.S.C. 654(a)(2)) is amended to read as follows: 
 
(D) 
(i)the purpose of which is— 
(I)to develop comprehensive drug-free workplace programs or to supply drug-free workplace services; or 
(II)to provide other forms of assistance and services to small business concerns; or 
(ii)that is eligible to receive a grant under chapter 2 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1521 et seq.).. 
214.Promotion of effective practices of eligible intermediariesSection 27 of the Small Business Act (15 U.S.C. 654) is amended by striking subsection (c) and inserting the following new subsection: 
 
(c)Promotion of effective practices of eligible intermediaries 
(1)Technical assistance and informationThe Administrator, after consultation with the Director of the Center for Substance Abuse and Prevention, shall provide technical assistance and information to each eligible intermediary under subsection (b) regarding the most effective practices in establishing and carrying out drug-free workplace programs. 
(2)Evaluation of program 
(A)Data collection and analysisEach eligible intermediary receiving a grant under this section shall establish a system to collect and analyze information regarding the effectiveness of drug-free workplace programs established with assistance provided under this section through the intermediary, including information regarding any increase or decrease among employees in drug use, awareness of the adverse consequences of drug use, and absenteeism, injury, and disciplinary problems related to drug use. Such system shall conform to such requirements as the Administrator, after consultation with the Director of the Center for Substance Abuse and Prevention, may prescribe. Not more than 5 percent of the amount of each grant made under subsection (b) shall be used by the eligible intermediary to carry out this paragraph. 
(B)Method of evaluationThe Administrator, after consultation with the Director of the Center for Substance Abuse and Prevention, shall provide technical assistance and guidance to each eligible intermediary receiving a grant under subsection (b) regarding the collection and analysis of information to evaluate the effectiveness of drug-free workplace programs established with assistance provided under this section, including the information referred to in paragraph (1). Such assistance shall include the identification of additional information suitable for measuring the benefits of drug-free workplace programs to the small business concern and to the concern’s employees and the identification of methods suitable for analyzing such information.  . 
215.Report to CongressNot later than March 31, 2006, the Administrator of the Small Business Administration, in consultation with the Secretary of Labor, the Secretary of Health and Human Services, and the Director of National Drug Control Policy, shall submit to the Congress a report that— 
(1)analyzes the information collected under section 27(c) of the Small Business Act; 
(2)identifies trends in such information; and 
(3)evaluates the effectiveness of the drug-free workplace programs established with assistance under section 27 of the Small Business Act (15 U.S.C. 654). 
IIIAdministration accountability and management 
301.Document retention and investigationsSection 10(e) of the Small Business Act (15 U.S.C. 639(e)) is amended by striking the matter preceding paragraph (2) and inserting the following: 
 
(e)Document retention; investigations 
(1)Document retentionThe Administrator and the Inspector General of the Administration shall— 
(A)retain all documents and records, including correspondence, records of inquiry, memoranda (including those relating to all investigations conducted by or for the Administration), reports, studies, analyses, contracts, agreements, opinions, computer entries, e-mail messages, forms, manuals, briefing materials, press releases, and books for a period of not less than 2 years from the date such documents are created; 
(B)keep the items described in subparagraph (A) available at all times for inspection and examination by the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, or their duly authorized representatives; and 
(C)upon the written request of the Committee on Small Business and Entrepreneurship of the Senate or the Committee on Small Business of the House of Representatives pursuant to subparagraph (B), the Administrator or the Inspector General, as applicable, shall make such documents or records available to the requesting committee or its duly authorized representative within 5 business days of the request, and if a document or record cannot be made available within such timeframe, the Administrator or the Inspector General, as applicable, shall provide the requesting committee with a written explanation stating the reason that each document or record requested has not been provided and a date certain for its production.. 
302.Management of the Small Business AdministrationSection 4 of the Small Business Act (15 U.S.C. 633) is amended— 
(1)by striking Sec. 4. and inserting the following: 
 
4.Management of the Small Business Administration; 
(2)in subsection (a), by striking (a) and inserting the following: 
 
(a)Establishment; 
(3)in subsection (b)— 
(A)by striking (b)(1) and inserting the following: 
 
(b)Authority of Administrator 
(1)In general 
(A)Appointment; 
(B)in paragraph (1)— 
(i)by striking The Administrator shall not engage and inserting the following: 
 
(B)Sole employmentThe Administrator shall not engage; 
(ii)by striking In carrying out and inserting the following: 
 
(C)Nondiscrimination; special consideration for veteransIn carrying out; and 
(iii)by striking The President and inserting the following: 
 
(D)Appointment of deputy administrator; associate administratorsThe President; and 
(C)in paragraph (2), by striking the Administrator also and inserting Responsibilities of Administrator.—The Administrator; and 
(4)by adding at the end the following: 
 
(g)Office of lender oversightThe Director of the Office of Lender Oversight shall— 
(1)formulate, execute, and promote policies and procedures of the Administration that provide adequate and effective oversight and review of lenders participating in, or applying to participate in, the loan and loan guaranty programs for small business concerns under this Act and the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.); and 
(2)report directly to the Chief Financial Officer of the Administration.. 
IVEntrepreneurial development programs 
AOffice of entrepreneurial development 
401.Service Corps of Retired Executives 
(a)In generalSection 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended— 
(1)by striking this Act; and to, and inserting this Act. To; 
(2)by striking may maintain at its headquarters and all that follows through That any and inserting shall maintain at its headquarters and pay the salaries, benefits, and expenses of a volunteer and professional staff to manage and oversee the program. Any; and 
(3)by striking the period at the end and inserting the following: and the management of the contributions received.. 
(b)RegulationsThe Administration shall, not later than 180 days after the date of enactment of this Act, promulgate regulations to carry out the amendments made by subsection (a). 
(c)Extension of cosponsorship authoritySection 401(a)(2) of the Small Business Administration Reauthorization and Amendments Act of 1994 (15 U.S.C. 637 note, 108 Stat. 4190) is amended by striking September 30, 2003 and inserting September 30, 2006. 
402.Small business development center program 
(a)Privacy requirementsSection 21(a) of the Small Business Act (15 U.S.C. 648(a)) is amended by adding at the end the following: 
 
(7)Privacy requirements 
(A)In generalA small business development center, consortium of small business development centers, or contractor or agent of a small business development center may not disclose the name, address, or telephone number of any individual or small business concern receiving assistance under this section without the consent of such individual or small business concern, unless— 
(i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or 
(ii)the Administrator considers such a disclosure to be necessary for the purpose of conducting a financial audit of a small business development center, but a disclosure under this clause shall be limited to the information necessary for such audit. 
(B)Administration use of informationThis section shall not— 
(i)restrict Administration access to program activity data; or 
(ii)prevent the Administration from using client information (other than the information described in subparagraph (A)) to conduct client surveys. 
(C)RegulationsThe Administrator shall issue regulations to establish standards for requiring disclosures during a financial audit under subparagraph (A)(ii).. 
(b)Term changeSection 21(k) of the Small Business Act (15 U.S.C. 648(k)) is amended— 
(1)by striking Certification each place it appears and inserting Accreditation; and 
(2)by striking certification each place it appears and inserting accreditation. 
BOffice of veterans business development 
431.Advisory Committee on veterans business affairs 
(a)Retention of dutiesSection 33(h) of the Small Business Act (15 U.S.C. 657c(h)) is amended by striking October 1, 2004 and inserting October 1, 2006. 
(b)Extension of authoritySection 203(h) of the Veterans Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking September 30, 2004 and inserting September 30, 2006. 
432.Outreach grants for veteransSection 8(b)(17) of the Small Business Act (15 U.S.C. 637(b)(17)) is amended by inserting before the period at the end the following: , veterans, and members of a reserve component of the Armed Forces. 
433.Authorization of appropriationsSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following new subsection: 
 
(c)Authorization of appropriationsThere are authorized to be appropriated for carrying out this section— 
(1)$1,500,000 for fiscal year 2005; and 
(2)$2,000,000 for fiscal year 2006.. 
434.National Veterans Business Development CorporationSection 33(a) of the Small Business Act (15 U.S.C. 657c(a)) is amended by adding at the end the following: Notwithstanding any other provision of law, the Corporation is a private entity and is not an agency, instrumentality, authority, entity, or establishment of the United States Government.. 
VSmall business procurement opportunities 
501.Women-owned small business concerns; authorities of AdministratorSubsections (m) and (n) of section 8 of the Small Business Act (15 U.S.C. 637 (m) and (n)) are amended to read as follows: 
 
(m)Procurement program for women-owned small business concerns 
(1)DefinitionsIn this subsection, the following definitions apply: 
(A)Small business concern owned and controlled by womenThe term small business concern owned and controlled by women has the meaning given such term in section 3(n), except that ownership shall be determined without regard to any community property law. 
(2)Authority to restrict competitionIn accordance with this subsection, a contracting officer may restrict competition for any contract for the procurement of goods or services by the Federal Government to small business concerns owned and controlled by women, if— 
(A)each of the concerns is not less than 51 percent owned by 1 or more women who are economically disadvantaged (and such ownership is determined without regard to any community property law); 
(B)the contracting officer has a reasonable expectation that 2 or more small business concerns owned and controlled by women will submit offers for the contract; 
(C)the contract is for the procurement of goods or services with respect to an industry identified by the Administrator pursuant to paragraph (4); 
(D)the anticipated award price of the contract (including options) does not exceed— 
(i)$5,000,000, in the case of a contract assigned an industrial classification code in sector 31, 32, or 33 of the North American Industrial Classification System; or 
(ii)$3,000,000, in the case of all other contracts; 
(E)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price; and 
(F)each of the concerns— 
(i)is certified by a Federal agency or a State government as a small business concern owned and controlled by women; 
(ii)is certified by a national certifying entity approved by the Administrator as a small business concern owned and controlled by women; or 
(iii)certifies to the contracting officer that it is a small business concern owned and controlled by women and provides adequate documentation in accordance with standards established by the Administration to support such certification. 
(3)WaiverWith respect to a small business concern owned and controlled by women, the Administrator may waive subparagraph (2)(A) if the Administrator determines that the concern is in an industry in which small business concerns owned and controlled by women are substantially underrepresented. 
(4)Identification of industries 
(A)In generalThe Administrator shall conduct a study to identify industries in which small business concerns owned and controlled by women are underrepresented with respect to Federal procurement contracting. 
(B)DeadlineNot later than 90 days after the date of the enactment of this subparagraph the Administrator shall— 
(i)ensure the completion of the study described in this paragraph; 
(ii)approve national certifying entities for the purposes of paragraph (2)(F)(ii); and 
(iii)make determinations in accordance with paragraph (3). 
(5)Enforcement; penalties 
(A)Verification of eligibilityIn carrying out this subsection, the Administrator shall use existing procedures established by the Office of Hearings and Appeals relating to— 
(i)the filing, investigation, and disposition by the Administration of any challenge to the eligibility of a small business concern to receive assistance under this subsection (including a challenge, filed by an interested party, relating to the veracity of a certification made or information provided to the Administration by a small business concern under paragraph (2)(F)); and 
(ii)verification by the Administrator of the accuracy of any certification made or information provided to the Administration by a small business concern under paragraph (2)(F). 
(B)ExaminationsThe procedures established under subparagraph (A) may provide for program examinations (including random program examinations) by the Administrator of any small business concern making a certification or providing information to the Administrator under paragraph (2)(F). 
(C)PenaltiesIn addition to the penalties described in section 16(d), any small business concern that is determined by the Administrator to have misrepresented the status of that concern as a small business concern owned and controlled by women for purposes of this subsection, shall be subject to— 
(i)section 1001 of title 18, United States Code; and 
(ii)sections 3729 through 3733 of title 31, United States Code. 
(6)Provision of dataUpon the request of the Administrator, the head of any Federal department or agency shall promptly provide to the Administrator such information as the Administrator determines to be necessary to carry out this subsection. 
(n)Authorities of AdministratorIn carrying out subsections 7(i), 8(a), and 8(b) the Administrator may do the following: 
(1)Utilize, with their consent, the services and facilities of Federal agencies without reimbursement, and, with the consent of any State or political subdivision of a State, accept and utilize the services and facilities of such State or subdivision without reimbursement. 
(2)Accept voluntary and uncompensated services, notwithstanding section 1342 of title 31, United States Code. 
(3)Employ experts and consultants or organizations thereof as authorized by section 3109 of title 5, United States Code. No individual may be employed under the authority of this paragraph for more than 100 days in any fiscal year. No individual employed under this paragraph may be compensated at rates in excess of the daily equivalent of the highest rate payable under section 5332 of title 5, United States Code, including traveltime. Individuals employed under this paragraph may be allowed, while away from their homes or regular places of business, travel expenses (including per diem in lieu of subsistence) as authorized by section 5703 of title 5, United States Code for persons in the Government service employed intermittently. Contracts for employment under this paragraph may be renewed annually.. 
502.Procurement center representativesSection 15(l) of the Small Business Act (15 U.S.C. 644(l)) is amended— 
(1)in the last sentence of paragraph (1), by striking to the representative referred to in subsection (k)(6) and inserting the traditional procurement center representative and the commercial market representative, with each position filled by a different individual, and each such representative having separate and distinct duties and responsibilities.; and 
(2)by adding at the end the following new paragraph: 
 
(8)The Administration shall assign at least 1 procurement center representative at each major procurement center, in addition to at least 1 procurement center representative for each State..    
VIMiscellaneous Amendments to small business investment act of 1958 
601.Amendment to definition of equity capital with respect to issuers of participating securitiesSection 303(g)(4) of the Small Business Investment Act of 1958 (15 U.S.C. 683 (g)(4)) is amended— 
(1)in the first sentence, by striking subsection and inserting Act; and 
(2)in the second sentence, by striking contingent upon and limited to the extent of earnings and inserting from appropriate sources, as determined by the Administration. 
602.Amendment to small business investment company aggregate limitations provisionSection 306(a) of the Small Business Investment Act of 1958 (15 U.S.C. 686(a)) is amended by to read as follows: 
 
(a)If a small business investment company has outstanding financing from the Administration, the aggregate amount of obligations and securities acquired and for which commitments may be issued by the company under this title for a single enterprise shall not, without the approval of the Administration, exceed the greater of 20 percent of the private capital of the company or 10 percent of the sum of: 
(1)(1) the private capital of the company;  
(2) all leverage, whether or not outstanding, issued to the company; and 
(3)all unexercised commitments issued to the company by the Administration.. 
603.Investment of excess fundsSection 308(b) of the Small Business Act (15 U.S.C. 687(b)) is amended by striking the last sentence and inserting the following new sentence: 
Such companies with outstanding financings are authorized to invest funds not needed for their operations— 
(1)in direct obligations of, or obligations guaranteed as to principal and interest by, the United States; 
(2)in certificates of deposit or other accounts of federally insured banks or other federally insured depository institutions, if the certificates or other accounts mature or are otherwise fully available not more than 1 year after the date of the investment; or 
(3) in mutual funds, securities, or other instruments that consist of, or represent pooled assets of, investments described in paragraphs (1) or (2).. 
604.Clarification of maximum surety bond guaranteeSection 411(a)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(1)) is amended by striking contract up to and inserting total work order or contract amount at the time of bond execution that does not exceed.  
 
